Title: Enclosure: Recommendations for Attack on Staten Island, c.12 January 1780
From: Greene, Nathanael
To: 


            
              Sir
              [c.12 Jan. 1780]
            
            I think the party for the enterprize upon Statten Island should consist of about 2500 Men. These I would divide into the following divisions, one of 1200, one of 800 one of 300 and two of 100 each. The whole to cross from the main to the Island at Point [   ] and march on together upon the back route to the cross roads leading from Deckers tavern to Richmontown. There the parties must divide and take different routes. The two parties of 100 each I propose to attempt to surprise the forts. This number will be more likely to effect it than a greater force, from the silent manner in which they may approach. They should have orders to push for the works with the utmost rapidity and endeavor to gain them before the Enemy is either apprised of their coming or will have time to reinforce their guards, and should they be happy enough to succeed they can easily hold the fortifications until the party of 1200 comes up to their support, who I propose to follow them at about half a miles distance. These three parties to march by the back route from the Cross Roads and go round by the flag Staff—The party for the support of the 200 men who are to attack the fortifications will require to be the strongest, as they will be most exposd, it being necessary the force should be great enough either to cover the retreat, or support the attack of the two small parties. Should the attack fail upon the forts, the three parties should join, and push down the front road towards Deckers tavern. The party of 800 men I propose to march from the cross roads to Deckers tavern, and beat up the Enemies Quarters upon that route to the fortifications. But this party should remain at the cross Roads, so as to

give time to the party on the back route, to effect thier surprize, before they begin the attack on the front road. It is more than probable the Enimy on the front road, will on the first alarm push for the fortifications; and whether our people have succeeded or not, they will be ready to receive them. The Enemy finding themselves confronted before, and pursued behind, will surrender at discretion. Should any part of the Enemy throw themselves into Houses, in order to favor the escape of the rest, I would not halt the troops, but leave a party to watch their motions, and keep them from running away. When day light appears and they find neither support or hopes of escape they will surrender without difficulty. The party of 800 men should push the Enemy as hard as possible, to keep up their pannick and prevent their escape over to Bergen upon the Ice.
            The party of 300 men I propose to employ against Richmondtown, and the troops in that Quarter, and to pick up stragling officers. This party may be employed for this purpose, or join the party of 800 according as the cantonment of the Enemy may dictate to be necessary.
            It will be best to draw off the troops the Evening of the day the attack is made at farthest, as it is possible the Enemy may attempt to reinforce the place, tho not at all probable, from the state of the ice, and their ignorance of our strength. The whole of the day if the enterprize succeeds, should, be employed in getting off Stores, Provisions, and so fourth, that may be found belonging to the Enemy. The Inhabitants I think should not be plunder’d, only of their fat Cattle and Sheep.
            One of the greatest difficulties which I apprehend in the enterprise, and from which I fear a disappointment, is the state of the roads, which will prevent the Marching with that rapidity necessary to effect a surprize. I am not a little apprehensive the whole will be defeated from this circumstance, or in a great measure so. However I think the object important, and the probability of success sufficient to warrant the attempt.
            Great care should be taken in crossing the ice, to march the troops in open order, both in Rank and file. Boards should be provided to enable the troops to get on and off the ice with ease. I would take only two five inch Howits., and four three pounders, for the enterprise. A greater number will only retard the March. These should all remain with the party of 800, as they

can be of no use with the party in the attack upon the fortifications, and may be a great injury in obstructing thier march and discovering their designs—The principal part of the business will be done before daylight, in every Quarter; until when Cannon will be of but little use. Should the Enemy gain their works the enterprise will be at an end, as we can neither drive them out by cannon, nor attack them with hopes of succeeding with small Arms.
            There should be as little firing as possible during the attack in every Quarter, that the Enemy may not have warning to collect their force. The less firing the better, as that will afford an opportunity of surprising the Enemy in small parties, and prevent their collecting in force or having time to recover from their first panic.
            The former mark of white paper, is as good a mark of distinction for the Night as any thing that can be fixed upon; but I am afraid too frequent a use of it, will give the Enemy an advantage of knowing our intentions from this circumstance, yet I know not what substitute to make choice of.
            The watch word I would have Clinton, as it may deceive the Enemy and cannot our people.
            Before the troops march from this ground they should be formd into the order the attack is to be conducted, and those below prepard to join in like order. Those that are to go down in Sleighs should have the Sleighs divided in the manner the troops are to form, and never to interfere with each other on their March.
          